EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kathleen Frost on 11/23/21.

The application has been amended as follows: 
	1. A surgical method, comprising: 
	providing a surgical robotic system having a first robotic manipulator with a first surgical instrument thereon, a second robotic manipulator with a second surgical instrument thereon, and first and second user input devices; 
	receiving user input from the first input device and the second input device;
	receiving user input to operate the surgical robotic system in a first mode of operation;
	in [[a]]the first mode of operation, simultaneously moving each of the first and second surgical instruments in response to user input from only the first user input device, wherein said moving step includes causing movement of the second surgical instrument that mirrors movement of the first surgical instrument relative to a mirror plane between the first instrument and the second instrument; and
receiving user input to operate the surgical robotic system in a second mode of operation; 
	in [[a]]the second mode of operation, moving the first surgical instrument in response to user input from the first user input device, and moving the second surgical instrument in response to user input from the second user input device.
Claim 12 will be cancelled.
Claim 13 will depend on Claim 1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not reasonably teach, suggest or render obvious, either alone or in combination, claim 1 as presented above and taken as a whole. The closest prior art of record is US 20170189126 by Weir, yet it fails to teach operating the surgical robotic system in two modes, in the first mode, simultaneously moving the first and second surgical instruments based on input only from the first user input device of the two and causing movement of the second surgical instrument that mirrors movement of the first surgical instrument relative to a mirror plane between the first instrument and the second instrument, in the second mode, in addition to the other limitations presented in Claim 1. None of the steps and limitations are optional.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792